Citation Nr: 0509160	
Decision Date: 03/28/05    Archive Date: 04/07/05

DOCKET NO.  03-27 565	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Propriety of the initial 30 percent evaluation assigned for 
an original grant of service connection for post-traumatic 
stress disorder, effective from August 28, 2001.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The veteran, his brother Mr. R.V., and Mssrs. F.H. and E.T.


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel


INTRODUCTION

The veteran served on active duty from April 1968 to November 
1969.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a December 2002 rating decision by the 
Cleveland, Ohio, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which granted the veteran service 
connection and a 30 percent evaluation for post-traumatic 
stress disorder (PTSD), effective from August 28, 2001 (the 
date on which he successfully reopened his claim for VA 
compensation for this disability).  The veteran is appealing 
the initial evaluation of 30 percent assigned for his PTSD.  
Consideration must therefore be given regarding whether the 
case warrants the assignment of separate ratings for his PTSD 
for separate periods of time, from August 28, 2001, to the 
present, based on the facts found, a practice known as 
"staged" ratings.  See Fenderson v. West, 12 Vet. App. 119 
(1999).


FINDINGS OF FACT

For the period commencing on August 28, 2001, to the 
present, the veteran's PTSD is manifested by psychiatric 
symptoms productive of moderately severe social and 
occupational impairment due to anxiety and chronic sleep 
impairment.


CONCLUSION OF LAW

The criteria for an evaluation greater than 30 percent for 
PTSD for the period commencing on August 28, 2001, to the 
present have not been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.130, Diagnostic Code 9411 (2004).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Matters

The Veterans Claims Assistance Act of 2000, implemented in 
38 U.S.C.A. §§ 5103, 5103A (West 2002), now requires VA to 
assist a claimant in developing all facts pertinent to a 
claim for VA benefits, including a medical opinion and notice 
to the claimant and the claimant's representative, if any, of 
any information, and any medical or lay evidence, not 
previously provided to the VA Secretary, that is necessary to 
substantiate the claim.  VA has issued regulations to 
implement the Veterans Claims Assistance Act of 2000.  66 
Fed. Reg. 45,620 (Aug. 29, 2001) (codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2004)).

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  The 
provisions of the VCAA and the implementing regulations are 
accordingly applicable.  See Holliday v. Principi, 14 Vet. 
App. 280 (2001) (the Board must make a determination as to 
the applicability of the various provisions of the VCAA to a 
particular claim).

We note that the RO has provided the veteran with express 
notice of the provisions of the VCAA in correspondence dated 
in October 2001, in which it provided the veteran with an 
explanation of how VA would assist him in obtaining necessary 
information and evidence.  The veteran has been made aware of 
the information and evidence necessary to substantiate his 
claim and has been provided opportunities to submit such 
evidence.  A review of the claims file also shows that VA has 
conducted reasonable efforts to assist him in obtaining 
evidence necessary to substantiate his claim during the 
course of this appeal.  The veteran has reported that he 
received his treatment for PTSD exclusively from VA sources 
and his claims file includes VA treatment records for the 
period from 1993 - 2004.  In this regard, the Board notes 
that the veteran was granted entitlement to Supplemental 
Security Income (SSI) by the Social Security Administration 
(SSA) in a February 2003 SSA decision that based its 
favorable determination on a review of the aforementioned VA 
medical records.  He has also been provided with VA 
psychiatric examinations in September 2002 and April 2004 
that have addressed the severity of his PTSD.  Finally, he 
has not identified any additional, relevant evidence that has 
not otherwise been requested or obtained.  In any case, 
according to VA's General Counsel, the notice provisions of 
VCAA do not apply if, in response to a decision on a claim 
for which VA has already provided the VCAA notice, the 
claimant files a notice of disagreement that raises a new 
issue.  VAOPGCPREC 8-2003 (December 22, 2003).  In the case 
now before the Board, the RO granted service connection for 
PTSD in a December 2002 decision and assigned a 30 percent 
evaluation, effective August 28, 2001.  In July 2003, the 
appellant filed a timely Notice of Disagreement with 
assignment of the 30 percent rating.  Therefore, in 
accordance with VAOPGCPREC, VCAA is not applicable to this 
claim for an increased rating.

As a result of the development that has already been 
undertaken, there is no reasonable possibility that further 
assistance will aid in substantiating the claims.  For the 
reasons discussed above, further development is not necessary 
to meet the requirements of 38 U.S.C.A. §§ 5103 and 5103A.

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  The standard of review for 
cases before the Board are as follows: when there is an 
approximate balance of evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 
C.F.R. §§ 3.102, 4.3 (2004).  In Gilbert v. Derwinski, 1 Vet. 
App. 49, 53 (1990), the United States Court of Appeals for 
Veterans Claims (Court) stated that "a (claimant) need only 
demonstrate that there is an 'approximate balance of positive 
and negative evidence' in order to prevail."  To deny a 
claim on its merits, the preponderance of the evidence must 
be against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert v. Derwinski, 1 Vet. App. At 54.



Factual Background and Analysis

The veteran's military records show that he served in the 
Republic of Vietnam from September 1968 to November 1969.  In 
a December 2002 RO decision, he was granted service 
connection and a 30 percent evaluation for PTSD.  The 
decision determined that his PTSD diagnosis was related to 
his accounts of exposure to combat-related stressors during 
his period of active duty in Vietnam.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. Part 4 (2004).  Separate diagnostic codes identify 
the various disabilities.  Where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (2004).  The basis of disability evaluations is the 
ability of the body as a whole, or of the psyche, or of a 
system or organ of the body to function under the ordinary 
conditions of daily life including employment.  Evaluations 
are based upon lack of usefulness of the part or system 
affected, especially in self-support.  38 C.F.R. § 4.10 
(2004).  Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  However, this 
claim is based on the assignment of an initial rating for a 
disability following an initial award of service connection 
for that disability.  In Fenderson v. West, 12 Vet. App. 119 
(1999), the Court held that the rule articulated in Francisco 
did not apply to the assignment of an initial rating for a 
disability following an initial award of service connection 
for that disability.  Id.; Francisco, 7 Vet. App. at 58.  

As previously stated, this case is based on an appeal of a 
rating decision that granted the veteran service connection 
for PTSD effective from August 28, 2001, the date on which he 
successfully reopened his claim for service connection for 
this specific disability.  Consideration must therefore be 
given regarding whether the case warrants the assignment of 
staged ratings for his service-connected psychiatric 
disability from August 28, 2001, to the present, based on the 
facts found.  See Fenderson v. West, 12 Vet. App. 119 (1999).

The veteran's PTSD was initially rated as 30 percent 
disabling.  The applicable rating criteria is contained in 38 
C.F.R. § 4.130, Diagnostic Code 9411, and provides the 
following rating criteria:

Assignment of a 30 percent evaluation is warranted 
for PTSD where there is occupational and social 
impairment with occasional decrease in work 
efficiency and intermittent periods of inability to 
perform occupational tasks (although generally 
functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such 
symptoms as: depressed mood, anxiety, 
suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss 
(such as forgetting names, directions, recent 
events).

Assignment of a 50 percent evaluation is warranted 
for PTSD where there is objective evidence 
demonstrating occupational and social impairment 
with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in 
understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of 
only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired 
abstract thinking; disturbances of motivation and 
mood; difficulty in establishing and maintaining 
effective work and social relationships.

A 70 percent evaluation is warranted where there is 
objective evidence demonstrating occupational and 
social impairment with deficiencies in most areas, 
such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: 
suicidal ideation; obsessional rituals which 
interfere with routine activities, speech 
intermittently illogical, obscure, or irrelevant; 
near continuous panic or depression affecting the 
ability to function independently, appropriately, 
or effectively; impaired impulse control (such as 
unprovoked irritability with periods of violence); 
spatial disorientation, neglect of personal 
appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-
like setting); inability to establish and maintain 
effective relationships. 

A 100 percent rating is warranted where there is 
total occupational and social impairment, due to 
such symptoms as: gross impairment in thought 
processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; 
intermittent inability to perform activities of 
daily living (including maintenance of minimal 
personal hygiene); disorientation to time and 
place, memory loss for names of close relatives, 
own occupation, or own name.  

38 C.F.R. § 4.130, Diagnostic Code 9411.

The pertinent evidence shows that in mid-August 2001, the 
veteran was treated on an outpatient basis by VA for 
complaints of nightmares relating to combat-related stressors 
that occurred approximately 2 - 3 times per week which could 
increase in frequency if he was under stress.  He was 
uncomfortable with crowds and his primary coping strategy was 
social isolation.  He was assessed with a Global Assessment 
of Functioning (GAF) score of 50, indicating moderate 
difficulty in social and occupational functioning according 
to the Diagnostic and Statistical Manual, 4th Edition (DSM-
IV), of the American Psychiatric Association.

The report of a September 2002 VA psychological evaluation 
shows that the veteran was diagnosed with PTSD that was 
linked to his accounts of combat-related stressors that 
occurred during his period of service in Vietnam.  According 
to the report, he related a work history in the construction 
industry and also as a rodeo cowboy, and that he was unable 
to work since June 1999 due to his physical injuries and 
disturbed sleep secondary to PTSD.  He reported having a 35 - 
40 year history of excessive alcohol consumption, with his 
last drink approximately 3 -4 weeks prior to the examination, 
and a 30+ year history of heroin addiction, with his last use 
of heroin in July 1999.  He reported a history of traumatic 
head injuries and of blacking out from excessive drinking on 
several occasions.  He complained of having cognitive 
impairment with impaired memory and increased difficulty 
initiating, completing, and planning and organizing daily 
activities.   He reported having problems remembering 
appointments, taking medications, turning off stove burners 
and water faucets, paying his bills, conveying telephone 
messages, remembering names of persons, and remembering how 
to perform work-related tasks.  He compensated for this by 
taking notes to give to himself and having others remind him 
of what he needed to do.  His PTSD symptoms were primarily 
related to chronically disturbed sleep and social isolation.  
He was prescribed psychotropic medication to reduce the 
severity of his symptoms.  

On mental status examination in September 2002, the veteran 
was somewhat haggard in appearance.  His mood was depressed 
and he displayed a restricted range of affect.  His speech 
was relevant and coherent and spoken at a normal rate that 
indicated the absence of any thought disorder.  There was no 
evidence of any psychotic symptoms such as hallucinations or 
delusions.  His memory recall, ability to perform mental 
arithmetic calculations, conceptual reasoning ability, and 
ability to respond to hypothetical situations requiring 
practical reasoning and judgment all appeared to be intact.  
The diagnosis was PTSD.  The examiner characterized the 
veteran's PTSD to be at the moderate level of severity and 
was primarily manifested by social isolation.  He avoided 
distress by working in situations with minimal social 
interaction and by minimizing his direct interpersonal 
involvement with others.  He was assessed with a GAF of 55, 
indicating moderate difficulty in social and occupational 
functioning according to the DSM-IV.

Outpatient psychiatric treatment reports pertaining to the 
veteran's PTSD for the period from August 2001 to May 2004 
show that his primary complaints relating to PTSD were 
anxiety and disturbed sleep, for which he was prescribed 
psychotropic medication.

The text of a February 2003 SSA decision and award letter 
shows that the veteran was found to be disabled and entitled 
to SSI benefits as of late March 2000 because he was unable 
to engage in gainful employment due to the combined disabling 
effects of right cubital tunnel syndrome, right shoulder 
impingement, right rotator cuff tear status post two surgical 
procedures, cervical and lumbar degenerative joint disease 
and degenerative disc disease, and PTSD.  He was noted to 
have an extensive history of polysubstance abuse problems.

The transcript of oral testimony presented by the veteran and 
his three witnesses at a September 2003 RO hearing show, in 
pertinent part, that the veteran had an lifelong history of 
problems adapting to society and interacting with other 
people in social and work-related contexts.  He had a history 
of problems with substance abuse and also had a criminal 
record.  The veteran and his witnesses testified that upon 
his return home from military service in Vietnam, he changed 
for the worse and became increasingly apathetic about his 
life and unable to care about holding and maintaining a job.  
The witnesses reported that without their prompting and 
direct assistance to the veteran, he would have been unable 
to tend to his own health and follow through with the efforts 
required to pursue his claim for VA benefits.  

The report of an April 2004 VA psychiatric examination shows 
that the veteran had no psychiatric hospitalizations since 
1971 (when he was hospitalized secondary to a drug arrest).  
He admitted to an extensive history of problems with the law 
and a 25+ year history of polysubstance abuse with an ongoing 
problem with alcohol abuse.  He complained of having 
nightmares related to his traumatic military stressors 
approximately 1 - 2 times per week and experiencing intrusive 
recollections of these stressors several times per week.  He 
reported having problems with anger and irritability and no 
impulse control.  He reported that he was hypervigilent and 
had no trust for others.   He was socially isolated and lived 
a nomadic lifestyle throughout the country.  He constantly 
felt anxious and fearful, which he attributed in part to 
having lived "a street life" and also in part to his 
experiences in Vietnam.  He stated that he slept poorly and 
could only sleep about 1 - 11/2 hours at a time, for an average 
of about 3 hours of sleep per night.  He often felt depressed 
and self-medicated his depression with alcohol.   

Mental status examination in April 2004 shows that the 
veteran presented with fair hygiene.  His judgment and 
insight into his condition was fair to good.  His mood was 
mildly depressed and his affect was appropriate to content.  
His psychomotor behavior was within normal limits.  He 
displayed deficits in his memory that the examiner attributed 
to the prior years when his drug use was extensive.  His 
thought process was coherent and there was no evidence of 
hallucinations or delusions or homicidal and suicidal 
ideation.  The diagnoses on Axis I were PTSD; polysubstance 
dependence in remission by report; and active alcohol 
dependence, with an Axis II diagnosis of antisocial traits.  
He was assessed with a GAF score indicating serious 
impairment in social and occupational functioning.  In her 
discussion, the examiner presented the following commentary:

"The veteran's history, presentation in this 
interview and testing do support a diagnosis of 
PTSD in the moderate range.  This veteran suffers 
mental disorder as a result of his military 
service and he has suffered both occupational and 
social impairment.  However, it is simply not 
reasonable to presume (the veteran's) problems 
are related to PTSD alone.  The veteran has an 
extensive history of substance abuse, illegal 
activities and life 'in the streets.'  It is as 
likely as not that a significant portion of both 
occupational and social impairment are directly 
related to polysubstance abuse.  The GAF score of 
45 represents serious difficulties in 
occupational functioning given that the veteran 
has been unable to keep a job.  In addition, 
social functioning is poor with the veteran 
having few social contacts.  Finally, he suffers 
from serious symptoms of hyperarousal and 
avoidance.  This veteran is competent to manage 
his financial affairs and his own interests."

In a May 2004 addendum to the above commentary, the VA 
examiner presented the additional opinion:

"The GAF of 45 represents a summation of 
moderate PTSD (plus) chronic polysubstance 
dependence (plus) Axis II pathology (due to a 
personality disorder).  I would assign a GAF 
score of 55 to 60 for PTSD alone.  I would say 
that poor social functioning is related to all 
three problems.  Hyperarousal and avoidance are 
related to both PTSD and substance abuse.  My 
overall sense is that, for this veteran, 
substance abuse and antisocial practices (and) 
attitudes are primarily responsible for social 
and occupational deficits.  If I had to give a 
(percentage) I'd say 60 (percent of his problems 
are due to his substance abuse and antisocial 
practices and attitudes) versus 40 percent for 
PTSD."

The Board has considered all of the above evidence and finds 
that the veteran's service-connected PTSD was, by itself, 
productive of no more than moderately disabling social and 
occupational impairment for the period commencing on August 
28, 2001 to the present time.  His PTSD is treated with 
prescription psychotropic medication.  His GAF score for PTSD 
for the period in question is been shown by the evidence to 
range from 50 - 60, indicating moderate social and 
occupational impairment.  His primary disabling symptoms are 
impaired sleep due to recurring nightmares and social 
withdrawal, but his impaired ability to function in social 
arenas has been objectively determined to be substantially 
due to his personality disorder, which cannot by law be 
service-connected (See 38 C.F.R. § 3.303(c) (2004); Sabonis 
v. Brown, 6 Vet. App. 426 (1994)).  Furthermore, the medical 
evidence has established a distinction between the veteran's 
PTSD and his polysubstance abuse, and has associated his 
problems with memory impairment to his history of 
polysubstance abuse.  Therefore, the Board concludes that the 
disability picture presented by the evidence more closely 
approximates the constellation of symptomatology that is 
contemplated in the rating schedule for a 30 percent 
evaluation for PTSD.  

The evidence shows that the schedular criteria for an 
evaluation greater than 30 percent for PTSD have not been 
met.  The veteran's PTSD is not manifested by homicidal or 
suicidal ideation, and there are no psychotic symptoms 
associated with his service-connected psychiatric disorder.  
Additionally, the veteran has been demonstrated to display 
normal speech and adequate maintenance of his personal 
hygiene.  As previously stated, his memory impairment has 
been attributed not to his PTSD but rather to his long 
history of substance abuse.  The Board further finds that 
there is no evidence of an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards for evaluating PTSD.  In this regard, the Board 
notes that the objective evidence demonstrates that the 
veteran is unable to work due to the combined disabling 
effects of his nonservice-connected orthopedic and 
neurological disabilities, his Axis II personality disorder, 
and his polysubstance abuse, in addition to his service-
connected PTSD.  His PTSD is thus not the sole cause of his 
overall occupational impairment, and the Board is therefore 
not required to discuss the possible application of an 
extraschedular rating under the provisions of 38 C.F.R. § 
3.321(b)(1) (2004).  See Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995); Fisher v. Principi, 4 Vet. App. 53 (1993).

Accordingly, the veteran's claim for an increased rating for 
PTSD in excess of 30 percent is denied.  In reaching this 
decision the Board considered the doctrine of reasonable 
doubt, however, as the preponderance of the evidence is 
against a rating in excess of 30 percent for PTSD, the 
doctrine is not for application.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).


ORDER

An increased evaluation in excess of 30 percent for the 
period commencing on August 28, 2001, for an original grant 
of service connection for PTSD is denied.



	                        
____________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


